Citation Nr: 1301825	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  08-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an increased disability rating greater than 30 percent for the service-connected generalized anxiety disorder.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from May 1966 to April 1968.

The issue on appeal initially came to the Board of Veterans' Appeals (Board) from a May 2007 rating decision issued by the RO.

In a January 2012 Board decision, the Board denied the increased rating issues for the service-connected generalized anxiety disorder and eczema of the hands.  The Board also remanded the issue of entitlement to a TDIU rating (this issue currently remains pending in remand status at the RO).    

In a separate January 2012 Board decision with a separate docket number, the Board remanded the increased issue for the service-connected left eye disability.  This issue is not presently before the Board, as it too currently remains pending in remand status at the RO.   

The Veteran then appealed the Board's decision as to the denial of the increased rating issue for the service-connected generalized anxiety disorder to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did not contest the Board's denial of an increased rating for the service-connected eczema of the hands.   

Pursuant to a July 2012 Court Order and Joint Motion for Remand filed by the parties, the Court vacated the Board's decision as to the increased rating issue for the service-connected generalized anxiety disorder and remanded this issue for compliance with specific instructions.  

Specifically, the Joint Motion directed the Board to provide adequate reasons and bases for its rejection of material evidence that was favorable to the Veteran, with regard to the generalized anxiety disorder.      

Upon return from the Court, the Board sent a letter to the Veteran and his attorney in August 2012 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the RO to consider the evidence or whether he waived this right.  See generally 38 C.F.R. § 20.1304 (2012).  

The Veteran's attorney responded in October 2012, submitting additional argument with a waiver of the Veteran's right to have the RO initially consider this argument.  The attorney did not submit any additional medical evidence.  However, the Veteran's attorney requested that the Board schedule the Veteran for a videoconference hearing. 

Based on the videoconference hearing request, the appeal is being remanded to the RO in New York, New York.  VA will notify the Veteran if further action is required on his part.


REMAND

In an October 2012 letter, the Veteran, through his attorney, requested a Board videoconference hearing.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2012).  The request is timely, received within 90 days of the August 2012 letter sent to the Veteran and his attorney.  See generally 38 C.F.R. § 20.1304 (2012).  Because Board videoconference hearings are scheduled at the RO, a remand to the RO in New York, New York is required. 

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take all indicated action in order to have the Veteran scheduled for a videoconference hearing with Board at the earliest possible opportunity, with appropriate notification to the Veteran and his attorney.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, this should be documented in the record.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



